Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 3/28/2019 in which claims 1-20 were presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pravaz (U.S. Patent No. 3,969,772).



Regarding claim 1, Pravaz discloses an apparel item (See Fig. 1) comprising: 
at least a front panel (5) (adjacent to a front of the wearer when worn) and a back panel (adjacent a back of the wearer hen worn);
the garment shown is a one piece jump suit;
although a back panel was not explicitly disclosed or shown;
it is obvious to the ordinary skilled in the art to have a back panel and other panels to fully cover the wearer’s body in order to fully inflate the garment during use as described in the abstract. 
the front panel (5) comprises a first plurality of intake ducts (1) as shown in Fig. 1; and 
as described above, the garment will fully inflate when the user jumps and the air intakes are open allowing air to enter the garment front panel, therefore the back panel is capable to transition from a first slack state (when the air intake are closed and air is not entering the garment which is a deflated state, to a second inflated state subsequent to air entering the first plurality of intake ducts when the air intakes are open allowing air to enter the garment which is the inflated state, wherein the second inflated state increases air resistance to ground or air locomotion of a wearer when the wearer is 

Regarding claim 6, Pravaz discloses an apparel item wherein the first plurality of intake ducts (1) are in fluid communication with a space between an inner-facing surface of the apparel item and a wearer's body when the apparel item is in an as-worn configuration because as described above the air entering the intake ducts fully inflate the garment therefore creating a space between the inner surface of the garment and the wearer.

Regarding claim 7, Pravaz discloses an apparel item wherein the apparel item is formed from a material.
Pravaz does not disclose that the material is substantially impervious to air.
However, as described above, the garment fully inflates when air enters the garment through the intake ducts, therefore it is obvious that the material at least on the back panel is air impervious in order to be able to trap air inside causing the disclosed inflation of the garment.

Claims 2-5, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pravaz (U.S. Patent No. 3,969,772) in view of Baron et al. (U.S. Pub. No. 2005/0208266 A1).


Pravaz does not disclose that the flaps are created in a material used to form the front panel and the intake ducts openings are S-shape.
However, Baron teaches yet another apparel item as shown in Fig. 25 (10”) having a front panel formed of material (70) and plurality of intake ducts (74) comprising flaps which is the raised part as shown in Fig. 27, wherein the flaps are created in a material used to form the front panel as shown in the closed position (See Fig. 26). wherein the front panel (70) has a thickness (See Fig. 26) which is the distance between the outer and inner surface of the fabric, and the first plurality of intake ducts (74) are substantially C-shaped openings formed through the thickness of the front panel creating the flaps of the first plurality of intake ducts as shown in Figs. 26-27 whoever Fig. 28D discloses that the intake ducts are S-shape, wherein each of the S-shaped openings (74) (See Fig. 28D) is divided into two halves (C-shape halves) by a strip of material left at a mid-point between the two halves as shown in Fig. 28D because it is an S-shape intake duct, wherein the strip of material serves as a hinge point for the flaps of the first plurality of intake ducts wherein the strip of material and the hinges are shown clearer in Fig. 27 wherein the hinge or strip of material is the portion of the flap that is integrally connected to the front fabric (70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Pravaz device with 

Regarding claims 5, 15 and 19, Pravaz as modified by Baron discloses an apparel item wherein the intake ducts opening are O-shape as shown in Fig. 2 of Pravaz.
The O-shape openings of Pravaz are positioned in varying orientation for example the bottom intake duct on the left arm is positioned in a different orientation vs the intake duct that is positioned on the chest of the wearer as clearly shown in Fig. 1, therefore, the modified garment having the S-shape openings will be oriented differently as taught by Pravaz which is beneficial in order to catch air that is flowing in different directions.

Regarding claims 10 and 13-14, Pravaz discloses an apparel item (See Fig. 1) comprising: 
at least a front panel (5) (adjacent to a front of the wearer when worn) and a back panel (adjacent a back of the wearer hen worn);
the garment shown is a one piece jump suit;
although a back panel was not explicitly disclosed or shown;

the front panel (5) comprises a first plurality of intake ducts (1) as shown in Fig. 1; and 
as described above, the garment will fully inflate when the user jumps and the air intakes are open allowing air to enter the garment front panel, therefore the back panel is capable to transition from a first slack state (when the air intake are closed and air is not entering the garment which is a deflated state, to a second inflated state subsequent to air entering the first plurality of intake ducts when the air intakes are open allowing air to enter the garment which is the inflated state, wherein the second inflated state increases air resistance to ground or air locomotion of a wearer when the wearer is moving forward because the air is trapped in the garment causing the garment to inflate as described above and in the abstract.
wherein the first plurality of intake ducts (1) comprise flaps (6) that is created from a separate material attached to the front panel as shown in Fig. 2, and the intake duct opening have O-shape (See Fig. 2).
Pravaz does not disclose that the flaps are created in a material used to form the front panel and the intake ducts openings are S-shape.
However, Baron teaches yet another apparel item as shown in Fig. 25 (10”) having a front panel formed of material (70) and plurality of intake ducts (74) comprising flaps which is the raised part as shown in Fig. 27, wherein the flaps are created in a material used to form the front panel as shown in the closed position (See Fig. 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Pravaz device with flaps that are created from the front panel material as taught by Baron to greatly enhance the ease of opening the plurality of air intake ducts automatically eliminating a human need to open them manually wherein for example a young or partially disabled wearer may not be able to open the intake ducts manually causing possible injuries.

Regarding claim 11, Pravaz discloses an apparel item wherein the first plurality of intake ducts (1) are in fluid communication with a space between an inner-facing surface of the apparel item and a wearer's body when the apparel item is in an as-worn configuration because as described above the air entering the intake ducts fully inflate 

Regarding claim 12, Pravaz discloses an apparel item wherein the apparel item is formed from a material.
Pravaz does not disclose that the material is substantially impervious to air.
However, as described above, the garment fully inflates when air enters the garment through the intake ducts, therefore it is obvious that the material at least on the back panel is air impervious in order to be able to trap air inside causing the disclosed inflation of the garment.

Regarding claims 17, Pravaz discloses an apparel item (See Fig. 1) comprising: 
at least a front panel (5) (adjacent to a front of the wearer when worn) and a back panel (adjacent a back of the wearer hen worn);
the garment shown is a one piece jump suit;
although a back panel was not explicitly disclosed or shown;
it is obvious to the ordinary skilled in the art to have a back panel and other panels to fully cover the wearer’s body and is attached to the front panel in order to fully inflate the garment during use as described in the abstract. 
the front panel (5) comprises a first plurality of intake ducts (1) as shown in Fig. 1; and 
as described above, the garment will fully inflate when the user jumps and the air intakes are open allowing air to enter the garment front panel, therefore the back panel 
wherein the first plurality of intake ducts (1) comprise flaps (6) that is created from a separate material attached to the front panel as shown in Fig. 2, and the intake duct opening have O-shape (See Fig. 2).
wherein the first plurality of intake ducts (1) are in fluid communication with a space between an inner-facing surface of the apparel item and a wearer's body when the apparel item is in an as-worn configuration because as described above the air entering the intake ducts fully inflate the garment therefore creating a space between the inner surface of the garment and the wearer.
Pravaz does not disclose that the material is substantially impervious to air.
However, as described above, the garment fully inflates when air enters the garment through the intake ducts, therefore it is obvious that the material at least on the back panel is air impervious in order to be able to trap air inside causing the disclosed inflation of the garment.
Pravaz does not disclose that the flaps are created in a material used to form the front panel and the intake ducts openings are S-shape.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Pravaz device with flaps that are created from the front panel material as taught by Baron to greatly enhance the ease of opening the plurality of air intake ducts automatically eliminating a human need to open them manually wherein for example a young or partially disabled wearer may not be able to open the intake ducts manually causing possible injuries.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pravaz (U.S. Patent No. 3,969,772) in view of Kratz (U.S. Patent No. 4,722,099).

Regarding claims 8-9, Pravaz discloses substantially as claimed above.
Pravaz does not disclose a plurality of reinforcement strips on the back panel.
Kratz teaches yet another apparel item in the form of a jump suit (See Fig. 8) having plurality of air intake ducts (104, 106, 36, 38) and a back panel shown in Fig. 3 wherein when the air enters the garment it will cause billowing effect as shown in Fig. 4. The back panel comprises plurality of reinforcement strips (78, 80) shown in Fig. 3 which are shown as fabric strips.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Pravaz device with reinforcement strips as taught by Kratz to prevent the fabric of the back panel from being ripped apart when the air is trapped and the wearer is moving forward on high speed such as when riding a motorcycle of sky diving.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pravaz (U.S. Patent No. 3,969,772) in view of Baron et al. (U.S. Pub. No. 2005/0208266 A1) and Kratz (U.S. Patent No. 4,722,099).

Regarding claims 16 and 20, Pravaz discloses substantially as claimed above.

Kratz teaches yet another apparel item in the form of a jump suit (See Fig. 8) having plurality of air intake ducts (104, 106, 36, 38) and a back panel shown in Fig. 3 wherein when the air enters the garment it will cause billowing effect as shown in Fig. 4. The back panel comprises plurality of reinforcement strips (78, 80) shown in Fig. 3 which are shown as fabric strips.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Pravaz device with reinforcement strips as taught by Kratz to prevent the fabric of the back panel from being ripped apart when the air is trapped and the wearer is moving forward on high speed such as when riding a motorcycle of sky diving.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732